Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 2, 3, 5, 8, 10, 11, 13, 15, 16, and 17 have been amended. Claims 4, 12, 18, and 21-23 have been canceled. Claims 24-26 have been added. Claims 1-3, 5-11, 13-17, 19-20, and 24-26 are pending and rejected in the application. This action is Final.

Response to Arguments

Applicant Argues 
Claims 1-3, 5-11, 13-17 and 19-23 stand rejected under 35 U.S.C. 101 as being allegedly directed to non-statutory subject matter. As agreed during the June 22, 2021 interview, the claims, as amended, overcome the 101 rejections. Withdrawal of the rejections of the claims is respectfully requested.

Examiner Responds:
The amendments, dated June 29, 2021, to claims 1, 10, and 16 have corrected the 35 U.S.C. 101 issues. Thus, the 35 U.S.C. 101 rejection has been withdrawn

Applicant Argues 
As best understood, Spasojevic merely teaches computing “social importance scores” for RSS feeds and then ranking the RSS feeds “by the social importance scores.” There is, however, nothing in the Office Action’s cited portions of Spasojevic or anywhere else in Spasojevic for that matter, that teaches or suggests the calculated number “represents how many suggested offerings for the trending topic are to be presented to the given user” as claimed. Thus, these features are distinctions over the cited references. Therefore, the cited references fail to teach or suggest each of the above-identified features.

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1-3, 5-11, 13-17, 19-20, and 24-26 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 7, 8, 9, 10, 13, 14, 15, 16, 19, 24, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Barkai et al. U.S. Patent Publication (2011/0307294; hereinafter: Barkai) in view of Srinivasan et al. U.S. Patent Publication (2018/0075128; hereinafter: Srinivasan) and further in view of Spasojevic et al. U.S. Patent (2016/0321261; hereinafter: Spasojevic) and further in view of Dassa et al. U.S. Patent Publication (2016/0188704; hereafter: Dassa) 

Claims 1, 10, and 16
As to claims 1, 10, and 16, Barkai discloses a method for execution by a computing device for providing suggestions to a user without any action on the use’s part based on previous actions and usages of the user and other users, the method comprising: 
electronically identifying by a server, a first recent entity accessed by a given user over a computer network (paragraph[0091], “a user may catch up with the latest "tweets" of her friends on Twitter…etc.”, the reference describe a user accessing twitter tweets (i.e., entity).); 
electronically matching by the server, the first recent entity with a trending topic, trending over the computer network, wherein the trending topic is determined by electronically analyzing a plurality of recent entities accessed by the plurality of users over the computer network (paragraph[0090]-paragraph[0091], “may be recommended a t-shirt that contain a logo relating to the latest hot trending topic on Twitter, for example, "Keep The Wave Going"…etc.”, the reference describes matching the tweets with a trending twitter topic.); 

calculating by the server, a number based on an importance score of the trending topic, wherein the number represents how many suggested offerings for the trending topic are to be presented to the given user,
wherein the importance score is based on a frequency of recent entities electronically matched with the trending topic from among a predetermined number of latest entities accessed by the given user; 
determining the suggested offerings according to the number from the plurality of recent entities; and 
electronically providing data to present the suggested offerings to the given user.
However, Srinivasan discloses calculating by the server, a number based on an importance score of the trending topic (paragraph[0036], “The output of each predictive model is a list of tuples that each include one of the extracted terms and a respective importance score…etc.”), wherein the number represents how many suggested offerings for the trending topic are to be presented to the given user (paragraph[0036]-paragraph[0037], “a user may set a number of key terms, the number of key terms may be based on a number of terms in the merged list that have a relevance score greater than some threshold or based on a number of terms in the two lists that have an importance score above some threshold…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Barkai with the teachings of Srinivasan to calculate and produce a list of trending data  which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Barkai with the teachings of Srinivasan to reduce the time for a marketer to try to sift through online content to identify particular selections to share (Srinivasan: paragraph[0002]).

 The combination of Barkai and Spasojevic do not appear to explicitly disclose wherein the importance score is based on a frequency of recent entities electronically matched with the trending topic from among a predetermined number of latest entities accessed by the given user; 
determining the suggested offerings according to the number from the plurality of recent entities; and 
electronically providing data to present the suggested offerings to the given user.

However, Spasojevic discloses wherein the importance score is based on a frequency of recent entities matched with the trending topic from among a predetermined number of latest entities accessed by the given user (paragraph[0079] paragraph[0094], “Interaction tuple with document summarization…etc.”)
determining the suggested offerings according to the number from the plurality of recent entities(paragraph[0095], “wherein the RSS feeds are ranked by the social importance scores…etc.”, the reference describes presenting RSS feeds (i.e., suggested offerings) based on an importance score (i.e., the number represents) and number of documents interactions). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Barkai with the teachings of Srinivasan and Spasojevic to display recommendations to a user which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Barkai with the teachings of Srinivasan and Spasojevic to improve upon a system quickly locating topics associated with an influencer of a social network to present to users (Spasojevic: paragraph[0002]).). 

The combination of Barkai, Srinivasan, and Spasojevic do not appear to explicitly disclose providing data to present the suggested offerings to the given user.

However, Dassa discloses providing data to present the suggested offerings to the given user (paragraph[0034], “For example, the trending topics selected for presentation can be displayed in any preexisting or dedicated region of one or more screens or pages supported by the social networking system…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Barkai with the teachings of Srinivasan, Spasojevic, and Dassa to display recommended trending topics to a user which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Barkai with the teachings of Srinivasan, Spasojevic, and Dassa to organize and publish postings in a manner that optimizes their audience (Dassa: paragraph[0003]).  

Claim 3
As to claim 3, the combination of Barkai, Srinivasan, Spasojevic, and Dassa discloses all the elements in claim 1, as noted above, and Spasojevic further disclose wherein: 
the electronically identification comprises electronically identifying a subset of the plurality of recent entities accessed by the given user (paragraph[0112], “where Q is the user query document triggered by the user request, D is the URL summarization document described above and I is the interaction…etc.”); and 
the electronically matching comprises electronically matching each entity of the subset with at least one topic of a plurality of trending topics trending over the computer network determined by electronically analyzing the plurality of recent entities accessed by the plurality of users (paragraph[0099], “The query document will identify the user (i.e., party of interest in FIG. 7), the user's topics' frequencies (selected, interest, expertise, and audience interest/expertise), user's keyword frequencies and other information such as age, user's location, KIout score of the user…etc.”). 

Claim 7
As to claim 7, the combination of Barkai, Srinivasan, Spasojevic, and Dassa discloses all the elements in claim 1, as noted above, and Barkai further disclose wherein the recent entity accessed by the user comprises an article (paragraph[0102], “the news articles…etc.”).


Claims 8 and 15
As to claims 8 and 15, the combination of Barkai, Srinivasan, Spasojevic, and Dassa discloses all the elements in claim 1, as noted above, and Dassa further disclose wherein the determination comprises electronically analyzing a relevance score for each recent entity of the plurality of recent entities (paragraph[0038], “The composite score generation module 202 can generate a composite score for each topic that occurs within a relevant scope of a social network of a user…etc.”).

Claims 9, 14, and 19
As to claims 9, 14, and 19, the combination of Barkai, Srinivasan, Spasojevic, and Dassa discloses all the elements in claim 1, as noted above, and Dassa further disclose wherein the recent entities accessed by the plurality of users comprises multiple types of entities comprising textual data (paragraph[0041], “The interactions can include postings by the connections of associated content that include an image, text, or other data…etc.”)

Claim 13
As to claim 13, the combination of Barkai, Srinivasan, Spasojevic, and Dassa discloses all the elements in claim 1, as noted above, and Dassa further disclose wherein the suggested offerings comprise at least one entity associated with one trending topic of the plurality of trending topics trending over the computer network (paragraph[0041], “The interactions can include postings by the connections of associated content that include an image, text, or other data. The event detection module 204 can provide information about the interactions to another module of the social networking system that can discern or otherwise identify topics from the associated content…etc.”).
 
Claims 24, 25, and 26
As to claim 24, 25, and 26, the combination of Barkai, Srinivasan, Spasojevic, and Dassa discloses all the elements in claim 1, as noted above, and Dassa further disclose wherein the number of how many suggested offerings for the trending topic are to be presented to the given user is based on a proportion of a total number of recent entities accessed by the user (paragraph[0041], “The interactions can include postings by the connections of associated content that include an image, text, or other data. The event detection module 204 can provide information about the interactions to another module of the social networking system that can discern or otherwise identify topics from the associated content…etc.”). 

Claims 2, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barkai et al. U.S. Patent Publication (2011/0307294; hereinafter: Barkai) in view of Srinivasan et al. U.S. Patent Publication (2018/0075128; hereinafter: Srinivasan) and further in view of Spasojevic et al. U.S. Patent (2016/0321261; hereinafter: Spasojevic) and further in view of Dassa et al. U.S. Patent Publication (2016/0188704; hereafter: Dassa) and further in view of Mason et al. U.S. Patent Publication (2013/0159298; hereinafter: Mason)



Claims 2, 11, and 17
As to claims 2, 11, and 17, the combination of Barkai, Srinivasan, Spasojevic, and Dassa discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose electronically analyzing textual data records of the plurality of recent entities to identify statistically common words of the trending topic, and determining the trending topic based on the words

However, Mason discloses electronically analyzing textual data records of the plurality of recent entities to identify statistically common words of the trending topic, and determining the trending topic based on the words (paragraph[0184], “The trending engine may be designed and constructed to process the phrases 520 from the keyword extractor and to determine which of those phrases are trending up and/or down based on user interactions, such as clicking, with digital resources associated with, connected to or comprising those phrases. The trending engine may be designed and constructed to identify which phrases deviate from a norm…etc.”, the reference describes extracting phrases and determining the trend of the phrases that are deviating from a norm.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Barkai with the teachings of Barkai, Srinivasan, Spasojevic, Dassa, and Mason to display related content based on trends which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Barkai with the teachings of Barkai, Srinivasan, Spasojevic, Dassa, and Mason to track and score user interactions with content (Mason: Paragraph[0001]).  

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barkai et al. U.S. Patent Publication (2011/0307294; hereinafter: Barkai) in view of Srinivasan et al. U.S. Patent Publication (2018/0075128; hereinafter: Srinivasan) and further in view of Spasojevic et al. U.S. Patent (2016/0321261; hereinafter: Spasojevic) and further in view of Dassa et al. U.S. Patent Publication (2016/0188704; hereafter: Dassa) and further in view of Manterach et al. U.S. Patent Publication (2016/0041985; hereinafter: Manterach) 

Claims 5 and 20
As to claims 5 and 20, the combination of Barkai, Srinivasan, Spasojevic, and Dassa discloses all the elements in claim 1, as noted above, and but do not appear to explicitly disclose wherein the suggested offerings comprises at least one entity associated with the trending topic trending over the computer network which has not been accessed by the given user.

However, Manterach discloses wherein the suggested offerings comprises at least one entity associated with the trending topic trending over the computer network which has not been accessed by the given user (paragraph[0046]-paragraph[0047], “a click (1 for clicked, 0 for not clicked)…etc.”, the reference describes providing articles that have been viewed but not clicked on.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Barkai with the teachings of Dassa, Srinivasan, Spasojevic, and Manterach to account for non-clicks on a trending topic which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Barkai with the teachings of Dassa, Srinivasan, Spasojevic, and Manterach to determine a work click trough rate by using a headline click-based topic model (Manterach: paragraph[0017]).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barkai et al. U.S. Patent Publication (2011/0307294; hereinafter: Barkai) in view of Srinivasan et al. U.S. Patent Publication (2018/0075128; hereinafter: Srinivasan) and further in view of Spasojevic et al. U.S. Patent (2016/0321261; hereinafter: Spasojevic) and further in view of Dassa et al. U.S. Patent Publication (2016/0188704; hereafter: Dassa)  and further in view of Crossan et al. U.S. Patent Publication (2014/0365327; hereinafter: Crossan) 

Claim 6
As to claim 6, the combination of Barkai, Srinivasan, Spasojevic, and Dassa discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the first recent entity comprises a service request.

However, Crossan discloses wherein the first recent entity comprises a service request (paragraph[0042], “in categorizing a particular request. Other information, including trending topics and recent categorizations of other requests, may also be used in categorizing a particular request...etc.”, the reference describes monitoring service request by a requestor.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Barkai with the teachings of Srinivasan, Spasojevic, Dassa, and Crossan to analyze service request trending topics which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Barkai with the teachings of Srinivasan, Spasojevic, Dassa, and Crossan for allowing entities to respond to user request for goods and services (Crossan: paragraph[0005]).












Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152 
August 20, 2021                                                                                                                                                                                                       


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000